Exhibit 10.9

Heller Financial, Inc.
500 West Monroe
Chicago, Illinois 60661



November 15, 2002

The "Borrowers" party to the "Loan Agreement"
referred to below
c/o Recoton Corporation
2950 Lake Emma Road
Lake Mary, Florida 32746
Attention: Arnold Kezsbom

Re:   InterAct Sale Covenant



Dear Mr. Kezsbom:

        Reference is hereby made to that certain Loan Agreement dated as of
October 31, 2000 by and among Recoton Corporation, a New York corporation
(“Recoton”), InterAct Accessories, Inc., a Delaware corporation (“InterAct”),
Recoton Audio Corporation, a Delaware corporation (“Audio”), AAMP of Florida,
Inc., a Florida corporation (“AAMP”), Recoton Home Audio, Inc., a California
corporation (“RHAI”), Recoton Accessories, Inc., a Delaware corporation
(“Recoton Accessories”) and Recoton Mobile Electronics, Inc., a Delaware
corporation (“Mobile Electronics”, and together with Recoton, InterAct, Audio,
AAMP, RHAI and Recoton Accessories collectively, the “Borrowers”), the
Guarantors party thereto, the Lenders party thereto, Heller Financial, Inc., a
Delaware corporation, for itself as a Lender and as “Administrative Agent” and
“Senior Agent” and General Electric Capital Corporation, a New York corporation
for itself as a Lender and as “Collateral Agent” and “Syndication Agent” (the
Administrative Agent, Senior Agent, Collateral Agent and Syndication Agent are
sometimes referred to herein as the “Agents”) (as amended, restated,
supplemented or otherwise modified, the “Loan Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning assigned to
such terms in the Loan Agreement.

        Pursuant to the Borrowers’ request, and conditioned upon the
Administrative Agent’s receipt of counterparts of this Letter Agreement executed
and delivered by each of the Requisite Lenders, the Borrowers and the
Guarantors, the due date for the delivery by the Administrative Borrower to the
Administrative Agent of a definitive agreement with respect to the sale of
InterAct International, which was originally October 30, 2002 pursuant to clause
(iii) of Section 4(f) of Waiver and Amendment No. 6 to the Loan Agreement and
was extended to November 15, 2002 pursuant to Section 7 of Amendment No. 14 to
the Loan Agreement, is hereby extended to, and shall be delivered on or before,
November 27, 2002.

*      *      *

Very truly yours,

HELLER FINANCIAL, INC., individually and as Senior Agent and Administrative
Agent



By: /s/ Hugh Wilder
Name:   Hugh Wilder
Title:   Senior Vice President


Agreed and Accepted this 15th day of November, 2002:




BORROWERS: RECOTON CORPORATION



By: /s/ Arnold Kezsbom
Name:   Arnold Kezsbom
Title:   Executive Vice President - Finance


INTERACT ACCESSORIES, INC. RECOTON AUDIO CORPORATION AAMP OF FLORIDA, INC.
RECOTON HOME AUDIO, INC. RECOTON ACCESSORIES, INC. RECOTON MOBILE ELECTRONICS,
INC.


By: /s/ Arnold Kezsbom
Name:   Arnold Kezsbom
Title:   Vice President


GUARANTORS: CHRISTIE DESIGN CORPORATION RECOTON INTERNATIONAL HOLDINGS, INC.
RECOTON JAPAN, INC. RECONE, INC. RECOTON CANADA LTD. INTERACT CANADA, LTD.
INTERACT INTERNATIONAL, INC. INTERACT HOLDINGS, INC. INTERACT TECHNOLOGIES, INC.


By: /s/ Arnold Kezsbom
Name:   Arnold Kezsbom
Title:   Vice President


GENERAL ELECTRIC CAPITAL CORPORATION, individually and as Collateral Agent and
Syndication Agent


By: /s/ Hugh Wilder
Name:   Hugh Wilder
Title:   Authorized Signatory


THE CIT GROUP / BUSINESS CREDIT, INC.


By: /s/ Vincent Belcastro
Name:   Vincent Belcastro
Title:   Vice President


GUARANTY BUSINESS CREDIT CORPORATION


By: /s/ James E. Casper
Name:   James E. Casper
Title:   Senior Vice President


FOOTHILL CAPITAL CORPORATION


By: /s/ Robert J. Cambora
Name:   Robert J. Cambora
Title:   Senior Vice President


CITIZENS BUSINESS CREDIT


By: /s/ Thomas D. Opie
Name:   Thomas D. Opie
Title:   Vice President


WASHINGTON MUTUAL BANK


By: /s/ Terri K. Lins
Name:   Terri K. Lins
Title:   Vice President


SIEMENS FINANCIAL SERVICES, INC.


By: /s/ Frank Amodio
Name:   Frank Amodio
Title:   Vice President - Credit



GMAC BUSINESS CREDIT LLC


By: /s/ Alexander J. Chobot
Name:   Alexander J. Chobot
Title:   Vice President


U.S. BANK NATIONAL ASSOCIATION


By: /s/ Suzanne Geiger
Name:   Suzanne Geiger
Title:   Senior Vice President



